IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 11, 2014

  FERNANDEZ DEON DAVENPORT v. ARVIL CHAMPMAN, WARDEN

                   Appeal from the Circuit Court for Wayne County
                        No. 15356     Jim T. Hamilton, Judge


                 No. M2013-01680-CCA-R3-HC - Filed March 28, 2014


Fernandez Deon Davenport (“the Petitioner”) filed a petition for a writ habeas corpus
regarding his conviction of second degree murder. The habeas corpus court summarily
dismissed the petition, and this appeal followed. Upon our thorough review of the record and
applicable law, we affirm the habeas corpus court’s judgment.

                    Tenn. R. App. P. 3 Appeal as of Right; Judgment
                             of the Circuit Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which JERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

Fernandez Deon Davenport, pro se, Clifton, Tennessee, as the appellant.

Robert E. Cooper, Jr., Attorney General and Reporter; and Clark B. Thornton, Senior
Counsel, for the appellee, State of Tennessee.

                                          OPINION

                           Factual and Procedural Background

       A jury convicted the Petitioner in 2004 of second degree murder for his killing of
Tony Jermaine Hopkins in 2003. The Petitioner subsequently was sentenced to sixty years’
incarceration. This Court affirmed the Petitioner’s conviction and sentence on direct appeal.
See State v. Fernandez Deon Davenport, No. M2005-01729-CCA-R3-CD, 2006 WL
2563452, at *7 (Tenn. Crim. App. Sept. 1, 2006), perm. app. denied (Tenn. Dec. 18, 2006).
In April 2013, the Petitioner filed a petition for a writ of habeas corpus on the basis that the
indictment setting forth the charge upon which he was convicted was fatally defective
because it failed to set forth an offense. The court below summarily dismissed the petition,
and the Petitioner now appeals.

                                     Standard of Review

       The decision to grant habeas corpus relief is a question of law, and, thus, our Court’s
standard of review is de novo, with no presumption of correctness. Faulkner v. State, 226
S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000);
Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn. 2006)).

                                           Analysis

        Under the United States and Tennessee Constitutions, a convicted criminal enjoys the
right to pursue habeas corpus relief. U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15.
In Tennessee, however, this right has been governed by statute for over a century. See
Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968); Tenn. Code Ann. § 29-21-101(a) (Supp.
2013) (“Any person imprisoned or restrained of liberty, under any pretense whatsoever,
except in cases specified in subsection (b) and in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.”).

        In Tennessee, the “grounds upon which habeas corpus relief will be granted are very
narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Moreover, “the purpose of a
habeas corpus petition is to contest void and not merely voidable judgments.” Potts v. State,
833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel. Newsom v. Henderson, 424 S.W.2d 186,
189 (Tenn. 1968)). “A void judgment is one in which the judgment is facially invalid
because the court lacked jurisdiction or authority to render the judgment or because the
defendant’s sentence has expired.” Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton, 978
S.W.2d 528, 529 (Tenn. 1998); Archer v. State, 851 S.W.2d 157, 161-64 (Tenn. 1993)). On
the other hand, “[a] voidable judgment is one that is facially valid and requires proof beyond
the face of the record or judgment to establish its invalidity.” Summers v. State, 212 S.W.3d
251, 256 (Tenn. 2007) (citing Dykes, 978 S.W.2d at 529). A petitioner must prove that his
or her judgment is void or sentence has expired by a preponderance of the evidence. Wyatt
v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

       A habeas corpus court may dismiss a petition for habeas corpus relief summarily
“[w]hen the habeas corpus petition fails to demonstrate that the judgment is void.” Hickman
v. State, 153 S.W.3d 16, 20 (Tenn. 2004) (citing Tenn. Code Ann. § 29-21-109 (2000);
Dixon v. Holland, 70 S.W.3d 33, 36 (Tenn. 2002)).

                                               2
        “[T]he validity of an indictment and the efficacy of the resulting conviction may be
addressed in a petition for habeas corpus when the indictment is so defective as to deprive
the [trial] court of jurisdiction.” Dykes, 978 S.W.2d at 529. However, so long as the
indictment performs its essential constitutional and statutory purposes, habeas corpus relief
is not warranted. Id. (citing State v. Hill, 954 S.W.2d 725, 729 (Tenn. 1997)). An indictment
passes constitutional muster when it provides (1) notice of the charge against which the
accused must defend himself; (2) an adequate basis for the entry of a proper judgment; and
(3) protection of the accused from double jeopardy. Hill, 954 S.W.2d at 727. Additionally,
an indictment satisfies statutory requirements when it

       state[s] the facts constituting the offense in ordinary and concise language,
       without prolixity or repetition, in such a manner as to enable a person of
       common understanding to know what is intended, and with that degree of
       certainty which will enable the court, on conviction, to pronounce the proper
       judgment[.]

Tenn. Code Ann. § 40-13-202 (2003). Moreover, as a general rule, it is sufficient to state the
offense charged in the words of the statute or words which are equivalent to the words
contained in the statute. State v. Tate, 912 S.W.2d 785, 789 (Tenn. Crim. App. 1995)
(internal citations omitted).

      In this case, the indictment setting forth the charge upon which the Petitioner was
convicted provided as follows:

              The grand jurors of Coffee County, Tennessee, duly impaneled and
       sworn upon their oaths present that Fernandez Deon Davenport on the __ day
       of July, 2003 in Coffee County, Tennessee, and before the finding of this
       indictment, unlawfully, feloniously and knowingly did kill Tony Jermaine
       Hopkins in violation of T.C.A. 39-13-210 and against the peace and dignity of
       the State of Tennessee.

The referenced statute provides as follows: “Second degree murder is . . . [a] knowing
killing of another.” Tenn. Code Ann. § 39-13-210(a)(1) (2003). The Petitioner contends
that, “[a]lthough the indictment in this case made reference to the applicable statute, provided
the date of the offense, and identified the name of the victim, the indictment merely state
[sic] the legal conclusion that the petitioner violated the second degree murder statute.”

       The habeas corpus court concluded that the indictment “was sufficient to charge an
offense and to vest jurisdiction in the trial court.” The habeas corpus court further concluded
that the judgment of conviction was not void and that the Petitioner’s sentence had not

                                               3
expired. Accordingly, the habeas corpus court summarily dismissed the Petitioner’s claim
for habeas corpus relief.

       We agree with the habeas corpus court that the indictment was sufficient. It set forth
the crime of second degree murder in the words of the statute, named the victim, and named
the month and year of the offense. The indictment also made accurate reference to the
relevant statute. See State v. Sledge, 15 S.W.3d 93, 95 (Tenn. 2000) (citations omitted).
Thus, the indictment notified the Petitioner that he was being prosecuted for the second
degree murder of the victim, provided an adequate basis for the entry of a proper judgment,
and protected the Petitioner from double jeopardy. See Hill, 954 S.W.2d at 727. The
indictment stated the facts constituting the offense of second degree murder in ordinary and
concise language that enabled a person of common understanding to know he was being
charged with second degree murder, and it described the offense with sufficient certainty to
enable the trial court, on conviction, to pronounce the proper judgment. See Tenn. Code
Ann. § 40-13-202. In sum, the indictment was valid.

                                        Conclusion

      For the reasons set forth above, we affirm the habeas corpus court’s summary
dismissal of the Petitioner’s petition for writ of habeas corpus.




                                           ________________________________
                                           JEFFREY S. BIVINS, JUDGE




                                             4